DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 07/26/2022. Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Amendments to the claims by the Applicant have been considered and addressed below. 
With respect to the 35 USC § 101 and 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.

Claim Rejections - 35 U.S.C. § 101:
Arguments: 
Claims 1-20 are rejected under 35 U.S.C. § 101 for allegedly being directed to an abstract idea without significantly more. 
Step 2 
Step 2A of the analysis in Alice asks whether the claim is directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea. In the latest Office Action, the Examiner asserts that the claims are directed to the limitations of "receiving ... "; "augmenting ... "; "selecting ... "; "for each selected utterance, preserving"; "training ... " which as drafted cover a human organizing of activities. The Examiner also asserts that the alleged judicial exception is not integrated into a practical application because for example: in [0188] of the as filed specification, "[0188] In the foregoing description, for the purposes of illustration, methods were described in a particular order. It should be appreciated that in alternate examples, the methods may be performed in a different order than that described. It should also be appreciated that the methods described above may be performed by hardware components or may be embodied in sequences of machine-executable instructions, which may be used to cause a machine, such as a general- purpose or special-purpose processor or logic circuits programmed with the instructions to perform the methods." Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea.
In the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 Guidance"), the USPTO indicated that examiners are to conclude that a claim is directed to an abstract idea if it is recites one of three specified abstract ideas (a mathematical concept, certain method of organizing human activity, or mental process) or falls into a rare circumstance in which approval from a Technology-Center Director has been obtained. Moreover, the 2019 Guidance states that even if a claim recites a judicial exception, "a claim is not 'directed to' a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception". This integration occurs when a claim applies, relies on, or uses the judicial exception "in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception". 
[1] Initially, Applicant submits that the claims at issue share substantial similarities to the claims of DDR Holdings, LLC v. Hotels.com, et al. (Fed. Cir. Dec. 5, 2014) (hereinafter "DDR Holdings"), Enfish, LLC v. Microsoft Corp. (Fed. Cir. May 12, 2016) (hereinafter "Enfish"), and Bascom Global Internet Services, Inc. v. AT&TMobility LLC (hereinafter "Bascom"). The claims in each of these cases were found to be directed to non-abstract subject matter in the analysis with respect to Alice. The same rationale used in each of these cases is applicable to the current application and should be used to determine that the claims are directed to patent eligible subject matter. 
[2] For example, in DDR Holdings, the involved claims were found not to be directed to an abstract idea because they were necessarily rooted in computer technology in order to overcome a problem specifically arising in that computer technology. The invention at issue in DDR Holdings addressed the problem of merchant banner ads on a host's webpage luring visitors away from the webpage, which caused the host to lose control of potential customers.1 The claimed solution in DDR Holdings involved a system for co-marketing the "look and feel" of the host webpage with the product-related content information of the advertising merchant's webpage.2 When a customer clicked on a banner ad, they were instead redirected to a composite webpage operated by a third-party provider that acted as a broker between multiple hosts and 1 See USPTO Patent Eligible Subject Matter Examples, January 27, 2015, at pp. 4-6 2 Id.
merchants.3 As explained by the USPTO Examples, "[t]he claimed invention differs from other claims found by the courts to recite abstract ideas in that it does not 'merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.'4 For these reasons, as summarized by the USPTO Examples, the DDR court held that the subject claim was not directed to an abstract idea and was thus directed to patent-eligible subject matter under 35 U.S.C. § 101. 
The court's holding in DDR Holdings is further clarified in Trading Technologies, wherein the patents in question were found to be patent eligible because "the claims at issue in both patents profess to solve problems of prior graphical user interface devices (GUIs), in the context of computerized trading, relating to speed, accuracy and usability."5 In this case, the court found the claims to be patent eligible because "the claims are directed to solving a problem that existed with prior art GUIs." In particular, the court stated "[in prior art GUIs] the best bid and best ask prices would change based on updates received from the market. There was a risk with the prior art GUIs that a trader would miss her intended price as a result of prices changing from under her pointer at the time she clicked on the price cell on the GUI. The patents-in-suit provide a system and method whereby traders may place orders at a particular, identified price level, not necessarily the highest bid or the lowest ask price because the invention keeps the prices static in position, and allows the quantities at each price to change."6 
Like the claims at issue in both DDR Holdings and Trading Technologies, embodiments of the invention utilize unconventional techniques to solve problems rooted in prior art systems. 
For example, one problem solved by the current claims relates to augmenting training data in a synthetic agnostic manner while ensuring the augmented training data is capable of be used to train a model quickly and efficiently and improve accuracy of the intent classification. For example, a chatbot may be trained to determine users intents based on user utterances. When the training data is not adequate, the chatbot may determine incorrect intents more frequently. For 3 Id. 
4Id. 
5 Trading Technologies International, Inc. v. CQG, Inc., N.D. Ill., Case No. 05-cv-4811 (Feb. 24, 2015). 
6 Id.
example, when the training data associated with an unresolved class for an intent is not adequate, the trained chatbot may mistakenly identify certain utterances as a positive class or a negative class for the intent. In one example, if the training data for the "I need information about membership" intent includes "do you have a day pass so we can see if we would like a membership," "do you have a senior citizen discount on membership," and "do you have a tax- free shopping membership," the trained chatbot may incorrectly classify any user utterance including "do you have" as associated with the "I need information about membership" intent with high confidence. One existing option is to remove these high frequency words or a list of selected words for a particular domain (hereinafter referred to as stop words) from the training samples. However, removing or de-emphasizing stop words from training utterances limits the ability of the machine learning models to learn features and context associated with the intents. 
The present application seeks to solve this problem using techniques for augmenting training data with stop words (e.g., non-stop words or phrases of non-stop words may be randomly replaced with one or more stop words or one or more phrases of stop words), in order to improve accuracy of the intent classification. Stop words typically refer to the most common words in a language, however, there is no single universal list of stop words used by all natural language processing tools. The stop words may include a list of words for a particular domain or intent, or may include high-frequency words or any user selected words (e.g., a set of commonly used words in any language, not just English). 
As claimed, out-of-domain training samples (e.g., sentences) are generated from training samples that are in-domain and associated with a positive or negative class of an intent and used as training samples associated with an unresolved class of the intent. More specifically, a stop word augmentation technique automatically populates out-of-domain training samples associated with an unresolved intent using existing in-domain training samples, where existing stop word patterns in the existing in-domain training samples are preserved, while non-stop words or phrases of non-stop words are randomly replaced with one or more stop words or one or more phrases of stop words. For example, a training sentence "do you offer a one day trial membership?" may be transformed into a training sample "do you to a one say a likely" associated with an unresolved intent. As such, the original stop words "do you . . . a one . .. " are preserved and the non-stop words "offer ... day trial membership" are replaced with random 
stop words "to ... say a likely" selected from a list of words for the particular domain or intent, or include high-frequency words or any user selected words. 
[3] The machine learning models (i.e., intent classifier) trained on the augmented text data may be implemented in a chatbot system. Advantageously, these models and chatbots achieve a better accuracy using the claimed augmentation technique because many utterances may include 20-50% stop words and the machine learning models may incorrectly pick up these stop word patterns as described above. By adding out-of-domain sentences generated using the augmentation technique, the machine learning models may be prevented from picking up on the stop word patterns. The out-of-domain may also help to define the boundary of an intent. Another benefit is that a large number of utterances for the unresolved intent may help the machine learning models to perform better on out-of-domain sentences. Keeping stop words in the utterances may help the machine learning models to differentiate similar utterances. As such, higher accuracy and confidence scores may be achieved. Removing or de-emphasizing the stop words from the training utterances may not achieve the above-described benefits. 
As such, the current claims show a technical improvement over the cited references. For example, the Examiner points to Tan and Zhang to teach or suggest the features of the current claims. However, Tan and Zhang suffer from the problem in that the synthetic training data is generated irrespective of the intent class (i.e., positive or negative class of an intent versus unresolved intent). In this way, a model of the Tan and Zhang invention is not capable of accurately resolving whether a given utterance is in-domain or out-of-domain, and thus may determine incorrect intents more frequently. Similar to the claims in DDR Holdings, embodiments of the invention recited in the present claims set forth and define a technical solution to a technical problem through the implementation of computer software in the context of chatbots or digital assistants. Accordingly, the problem to be solved is necessarily rooted in computer technology (e.g., how to accurately train a chatbot to simulate conversations with end users) and the solution is a computer implemented solution. 
[4] By way of a second example, in Enfish, the involved claims were found not to be directed to an abstract idea because they were directed to a specific improvement to the way computers operate (i.e., the way that data is stored and accessed by a software application is more efficient than existing models). Likewise, the present claims are directed to a specific improvement in the  way that the data processing system applies augmentation of training data automatically in a synthetic agnostic manner to quickly and efficiently generate large corpuses of training data in multiple languages for training many different chatbots. For example, the claims recite elements for obtaining training data and augmenting the training data automatically in a synthetic agnostic manner to quickly and efficiently train an intent classifier using the training data and augmented training data. In particular, the claims are directed to augmenting, by the data processing system, the training set of utterances with stop words to generate an augmented training set of out-of- domain utterances for an unresolved intent category corresponding to an unresolved intent, wherein the augmenting comprises: selecting one or more utterances from the training set of utterances, and for each selected utterance, preserving existing stop words within the utterance and replacing at least one non-stop word within the utterance with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance, wherein the out- of-domain utterances are utterances irrelevant to the one or more intents to be identified by the intent classifier, and wherein the unresolved intent is defined for utterances including the out-of- domain utterances that should not be resolved by the intent classifier to any of the one or more intents. Accordingly, the claims are directed to augmenting training data in an unconventional way. Additionally, the claims recite training the intent classifier using the training set of utterances and the augmented training set of out-of-domain utterances. This represents an improvement over the art in that it provides more efficient and accurate training systems than prior art systems. Appellant submits that the claims are therefore directed to non-abstract subject matter similar to the claims of Enfish. 
Additionally, in Bascom, the Federal Circuit indicated that "non-conventional and non- generic arrangement of known, conventional" components can provide an "inventive concept" sufficient to constitute sufficiently more under Step 2B.7 In Bascom, the court held patent eligible claims directed to "combining the advantages of the then-known filtering tools while avoiding their drawbacks." In support, the court provided "[t]he "inventive concept" may arise in one or more of the individual claim limitations or in the ordered combination of the limitations." 
This holding was further clarified by the court in subsequent holdings, in which it stated "[c]laim ? Bascom Global Internet Services, Inc. v. A T&T Mobility LLC, No. 2015-1763 (Fed. Cir. June 27, 2016). 
8 Id., citing Alice.
1 is also like the claims in Bascom because even though the system in the '065 patent relies upon some arguably generic limitations, when all limitations are considered individually and as an ordered combination, they provide an inventive concept through the use of distributed architecture."9 Similarly, in this case, Applicant submits that the claims recite a non-conventional and non-generic arrangement of components while avoiding drawbacks present in other systems, which results in a patent-eligible claim. 
In particular, the claims seek to augment training data with stop words in order to improve accuracy of the intent classification. To do this, one or more utterances from the training set of in-domain utterances are selected. For each selected in-domain utterance, existing stop words are preserved within the utterance and at least one non-stop word within the utterance is replaced with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance. Thereafter, the intent classifier is trained using the training set of in- domain utterances and the augmented training set of out-of-domain utterances. This results in an efficient system in which an augmented training set of out-of-domain utterances is able to be quickly and efficiently generated and used for training a machine-learning model such as the claimed intent classifier. Accordingly, the claims are directed to a non-conventional and non- generic arrangement of computer components that includes "significantly more" than an abstract concept. 
[5] Applicant submits that, for the reasons above, embodiments of the invention as presently claimed address a number of technical challenges that are particular to computer technology and that the solutions provided by embodiments of the invention are necessarily "rooted in computer technology in order to overcome a problem specifically arising" in the realm of training machine-learning models performed using electronic devices. Applicant submits that the pending claims are not directed to an abstract idea, but instead present a technical solution to a technical problem, and thus constitute patent eligible subject-matter under step 2 of the Alice analysis. 
Accordingly, withdrawal of the rejection under 35 U.S.C. § 101 is respectfully requested. 
9 Amdocs (Israel) Ltd. v. Openet Telecom, Inc., (Fed. Cir. Nov. 1, 2016).

Examiner response to Arguments:
[1]-[2]: Applicant notes that “the claims at issue share substantial similarities to the claims of DDR Holdings, LLC v. Hotels.com, et al. (Fed. Cir. Dec. 5, 2014) (hereinafter "DDR Holdings"), Enfish, LLC v. Microsoft Corp. (Fed. Cir. May 12, 2016) (hereinafter "Enfish"), and Bascom Global Internet Services, Inc. v. AT&TMobility LLC (hereinafter "Bascom"). The claims in each of these cases were found to be directed to non-abstract subject matter in the analysis with respect to Alice. The same rationale used in each of these cases is applicable to the current application and should be used to determine that the claims are directed to patent eligible subject matter.” and that “in DDR Holdings, the involved claims were found not to be directed to an abstract idea because they were necessarily rooted in computer technology in order to overcome a problem specifically arising in that computer technology.” 
However, the examiner respectfully disagrees with the Applicant’s assertion of “same rationale used in each of these cases is applicable to the current application”, given that, as also noted by the Applicant, DDR Holdings’ and Trading Technologies, Enfish, and Bascom involved claims are directed/rooted in computer technology; whereas the Instant Application is not. Please refer to details below, where recitations rooted in computer technology of the cited case law (i.e., DDR Holdings’ and Trading Technologies, Enfish, and Bascom) are specified. As well as the reasoning considered by the Examiner as to why the Instant Application does not comprise similar recitations.

As a reference:
DDR Holdings’ involved claims disclosed limitations that recite:
(‘572 patent)
DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1249 (Fed. Cir. 2014) 
(“13. An e-commerce outsourcing system comprising:
a) a data store including a look and feel description associated with a host web page having a link correlated with a commerce object; and
b) a computer processor coupled to the data store and in communication through the Internet with the host web page and programmed, upon receiving an indication that the link has been activated by a visitor computer in Internet communication with the host web page, to serve a composite web page to the visitor computer wit[h] a look and feel based on the look and feel description in the data store and with content based on the commerce object associated wit [h] the link.”)

As seen from the claim limitations in the (‘572) claim above, the system requires that the system provide a host website with a “link” that “correlate[s]” the host website with a “commerce object.” Also, the system presents the construction of a composite webpage comprising a “look and feel” based on a description in the data store and product information. 
(DDR Holdings, LLC v. Hotels.com, https://cafc.uscourts.gov/opinions-orders/13-1505.opinion.12-3-2014.1.pdf)

 (‘399 patent)
 DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1249-50 (Fed. Cir. 2014) 
(“19. A system useful in an outsource provider serving web pages offering commercial opportunities, the system comprising:
(a) a computer store containing data, for each of a plurality of first web pages, defining a plurality of visually perceptible elements, which visually perceptible elements correspond to the plurality of first web pages;
(i) wherein each of the first web pages belongs to one of a plurality of web page owners;
(ii) wherein each of the first web pages displays at least one active link associated with a commerce object associated with a buying opportunity of a selected one of a plurality of merchants; and
(iii) wherein the selected merchant, the out-source provider, and the owner of the first web page displaying the associated link are each third parties with respect to one other;
(b) a computer server at the outsource provider, which computer server is coupled to the computer store and programmed to:
(i) receive from the web browser of a computer user a signal indicating activation of one of the links displayed by one of the first web pages;
(ii) automatically identify as the source page the one of the first web pages on which the link has been activated;
(iii) in response to identification of the source page, automatically retrieve the stored data corresponding to the source page; and
(iv) using the data retrieved, automatically generate and transmit to the web browser a second web page that displays: (A) information associated with the commerce object associated with the link that has been activated, and (B) the plurality of visually perceptible elements visually corresponding to the source page.”)

Similarly, as seen from the claim limitations in the (‘399) claim above, the system requires a “data store” hold “visually perceptible” or “look and feel” elements  that “visually” correspond to a host web page. 
Hence, DDR’s claims are considered to “fall within section 101 because the “solution” they offer “is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” Ante at 20.”
(DDR Holdings, LLC v. Hotels.com, https://cafc.uscourts.gov/opinions-orders/13-1505.opinion.12-3-2014.1.pdf)

Trading Technologies’ involved claims disclosed limitations that recite:
(‘304 patent)
Trading Techs. Int'l, Inc. v. CQG, Inc., Case No. 05-cv-4811, 2-3 (N.D. Ill. Feb. 24, 2015) 
(“ 1. A method for displaying market information relating to and facilitating trading of a commodity being traded in an electronic exchange having an inside market with a highest bid price and a lowest ask price on a graphical user interface, the method comprising:
dynamically displaying a first indicator in one of a plurality of locations in a bid display region, each location in the bid display region corresponding to a price level along a common static price axis, the first indicator representing quantity associated with at least one order to buy the commodity at the highest bid price currently available in the market;
dynamically displaying a second indicator in one of a plurality of locations in an ask display region, each location in the ask display region corresponding to a price level along the common static price axis, the second indicator representing quantity associated with at least one order to sell the commodity at the lowest ask price currently available in the market;
displaying the bid and ask display regions in relation to fixed price levels positioned along the common static price axis such that when the inside market changes, the price levels along the common static price axis do not move and at least one of the first and second indicators moves in the bid or ask display regions relative to the common static price axis;
displaying an order entry region comprising a plurality of locations for receiving commands to send trade orders, each location corresponding to a price level along the common static price axis; and
in response to a selection of a particular location of the order entry region by a single action of a user input device, setting a plurality of parameters for a trade order relating to the commodity and sending the trade order to the electronic exchange.”)

Now, as seen from the claim limitations in the (‘304) claim above, the district court held that the claims were not directed to an abstract idea. They specifically stated that “the claims are directed to solving a problem that existed with prior art GUIs, namely, that the best bid and best ask prices would change based on updates received from the market…”
Hence, concluded that “the claimed subject matter is directed to a specific improvement to the way computers operate, for the claimed [GUI] method imparts a specific functionality to a trading system directed to a specific implementation of a solution to a problem in the software arts.” Id. at 1006 (internal citations and quotation marks omitted).”
 (Trading Techs. Int'l, Inc. v. CQG, Inc., https://www.govinfo.gov/content/pkg/USCOURTS-ca13-17-01732/pdf/USCOURTS-ca13-17-01732-0.pdf)

Enfish’ involved claims disclosed limitations that recite:
(‘604 patent)
Enfish, LLC v. Microsoft Corp., No. 15-1244 (Fed. Cir. May 12, 2016)
(“17. A data storage and retrieval system for a computer memory, comprising:
    means for configuring said memory according to a logical table, said logical table including:
    a plurality of logical rows, each said logical row including an object identification number (OID) to identify each said logical row, each said logical row corresponding to a record of information;
    a plurality of logical columns intersecting said plurality of logical rows to define a plurality of logical cells, each said logical column including an OID to identify each said logical column; and
    means for indexing data stored in said table.”)

In the case of Enfish, as seen from the claim limitations in the (‘604) claim above, the table recited in the claims is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. 
 Hence, concluded that “we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts.” 
(Enfish, LLC .v. Microsoft Corporation, http://cafc.uscourts.gov/sites/default/files/opinions-orders/15-1244.Opinion.5-10-2016.1.PDF)

Bascom’s involved claims disclosed limitations that recite:
(‘606 patent)
BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1345 (Fed. Cir. 2016) 
(“1. A content filtering system for filtering content retrieved from an Internet computer network by individual controlled access network accounts, said filtering system comprising: 
a local client computer generating network access requests for said individual controlled access network accounts; 
at least one filtering scheme; 
a plurality of sets of logical filtering elements; and 
a remote ISP server coupled to said client computer and said Internet computer network, said ISP server associating each said network account to at least one filtering scheme and at least one set of filtering elements, said ISP server further receiving said network access requests from said client computer and executing said associated filtering scheme utilizing said associated set of logical filtering elements.”)

Lastly, as seen from the claim limitations in the (‘606) claim above, the system is directed towards filtering Internet content in a manner that is customizable for each Internet user. 
Also, different to what the Applicant points out in the arguments, the Court “finds that, under the two-step Alice framework, the claims of the ’606 Patent are directed toward the abstract idea of filtering content on the Internet, and the claims do not recite a sufficiently inventive concept to make them much more than an attempt to monopolize the abstract idea itself.” 
(BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, https://www.govinfo.gov/content/pkg/USCOURTS-txnd-3_14-cv-03942/pdf/USCOURTS-txnd-3_14-cv-03942-0.pdf)

In conclusion, as shown in the previous recitations of the cited case law (i.e., DDR Holdings’ and Trading Technologies, Enfish, and Bascom), these are all deemed rooted in computer technology. However, the Instant Application does not comprise similar recitations (i.e., implementation of a solution to a problem in computer technology: computer networks / software arts). 
For example, the Instant Application recites:
1. (Currently Amended) A method comprising:
receiving, at a data processing system, a training set of in-domain utterances for training an intent classifier to identify one or more intents for one or more utterances, wherein in-domain utterances are utterances relevant to the one or more intents to be identified by the intent classifier;
augmenting, by the data processing system, the training set of utterances with stop words to generate an augmented training set of out-of-domain utterances for an unresolved intent category corresponding to an unresolved intent, wherein the augmenting comprises:
selecting one or more utterances from the training set of utterances, and
for each selected utterance, preserving existing stop words within the utterance and replacing at least one non-stop word within the utterance with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance, wherein the out- of-domain utterances are utterances irrelevant to the one or more intents to be identified by the intent classifier, and wherein the unresolved intent is defined for utterances including the out-of- domain utterances that should not be resolved by the intent classifier to any of the one or more intents; and
training, by the data processing system, the intent classifier using the training set of in- domain utterances and the augmented training set of out-of-domain utterances.

Therefore, the Instant Application is not rooted in computer technology, but rather on implementing an abstract idea in natural language processing, more specifically speech recognition, wherein the method includes receiving an utterance and classifying said utterance based on intent categories using a generic purpose data processing system.  More details on the rationale used to examine the claims rejected under 35 U.S.C. § 101 of the Instant Application are provided below for clarification.
 [3]: Also, the Examiner notes that the Applicant’s assertions of “The machine learning models (i.e., intent classifier) trained on the augmented text data may be implemented in a chatbot system…” although valid, are not claimed, and hence respectfully disagrees with the assertion of “the current claims show a technical improvement over the cited references”. In fact, the “intent classifier” as drafted in independent claim 1, is interpreted as a predetermined known set of rules or criteria to identify intent in an utterance by a human (by pen and paper).
[4]: Applicant notes that “in Enfish, the involved claims were found not to be directed to an abstract idea because they were directed to a specific improvement to the way computers operate (i.e., the way that data is stored and accessed by a software application is more efficient than existing models). Likewise, the present claims are directed to a specific improvement in the way that the data processing system applies augmentation of training data automatically in a synthetic agnostic manner to quickly and efficiently generate large corpuses of training data in multiple languages for training many different chatbots. For example, the claims recite elements for obtaining training data and augmenting the training data automatically in a synthetic agnostic manner to quickly and efficiently train an intent classifier using the training data and augmented training data.”
The Examiner respectfully disagrees with the arguments above. Please see detailed analysis below (Prong Two) for more details on how the Examiner understands the independent claims do not recite additional elements that integrate the judicial exception into a practical application. Hence, not qualifying as patent eligible subject matter under 35 U.S.C. § 101.

Please refer to MPEP 2106.04(1): Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception: Prong One. 
“Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."”
“An example of a claim that recites a judicial exception is "A machine comprising elements that operate in accordance with F=ma." This claim sets forth the principle that force equals mass times acceleration (F=ma) and therefore recites a law of nature exception. Because F=ma represents a mathematical formula, the claim could alternatively be considered as reciting an abstract idea. Because this claim recites a judicial exception, it requires further analysis in Prong Two in order to answer the Step 2A inquiry. An example of a claim that merely involves, or is based on, an exception is a claim to "A teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member." This claim is based on the concept of a lever pivoting on a fulcrum, which involves the natural principles of mechanical advantage and the law of the lever. However, this claim does not recite these natural principles and therefore is not directed to a judicial exception (Step 2A: NO). Thus, the claim is eligible at Pathway B without further analysis.”

From this analysis, in Step 2A, Prong One, the Examiner has evaluated the independent claims accordingly and determined that the amended independent claims as drafted indeed describe a judicial exception (i.e., an abstract idea), which represent a mental process (which can be performed by a human with pen and paper). 
More specifically, similar to what was discussed in the Non-Final Rejection mailed on 04/26/2022: 
The limitations of “receiving …”; “augmenting …”; “selecting …”; “for each selected utterance, preserving…”; “training…” as drafted cover a human organizing of activities. 
More specifically, a human based on: 
specific-domain/topic (e.g., in-domain) data (e.g., utterance, text) received from another human, wherein the specific-domain/topic data comprises an utterance associated with intent categories to be used to classify said utterances; 
adding or modifying the utterance with stop words (e.g., common words) in order to create a category (i.e., unresolved intent); 
selecting one or more utterance(s); 
edit the utterance by preserving the already present stop words and substituting one or more of the non-stop words with one or more stop word(s) to create an output (modified/augmented) utterance, wherein non-specific-domain/topic data is irrelevant to the intent categories to be used to classify said utterances, and wherein the “unresolved intent” category corresponds to utterances that include non-specific-domain/topic data and which will not be processed during to classification of utterances; and 
use the specific-domain/topic (e.g., in-domain) data (i.e., utterances) (received and augmented) to perform pre-established relationships known (i.e., classifier). 
Please also refer to MPEP 2106.05(f)(2): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process, and MPEP 2106.06(b): Clear Improvement to a Technology or to Computer Functionality.  

Please refer to MPEP 2106.04(2): Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception: Prong Two. 
“Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). For more information on how to evaluate whether a judicial exception is integrated into a practical application, see MPEP § 2106.04(d)(2).”

From this analysis, in Step 2A, Prong Two, the Examiner has evaluated the independent claims accordingly and determined that the amended independent claims as drafted that the claims as a whole do not include additional elements that integrate the exception into a practical application of that exception. (i.e., an abstract idea). As discussed in the Non-Final Rejection mailed on 04/26/2022: 
This judicial exception is not integrated into a practical application because for example: in [0188] of the as filed specification, “[0188] In the foregoing description, for the purposes of illustration, methods were described in a particular order. It should be appreciated that in alternate examples, the methods may be performed in a different order than that described. It should also be appreciated that the methods described above may be performed by hardware components or may be embodied in sequences of machine-executable instructions, which may be used to cause a machine, such as a general- purpose or special-purpose processor or logic circuits programmed with the instructions to perform the methods.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
Please also refer to MPEP 2106.05(f)(2): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process.
Finally, please refer to MPEP 2106.05(A): Relevant Considerations For Evaluating Whether Additional Elements Amount To An Inventive Concept
“Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: 

i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));”

From this analysis, in Step 2B, the Examiner has evaluated the independent claims accordingly and determined that the independent claims as drafted have limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. Similar to what was discussed in the Non-Final Rejection mailed on 04/26/2022: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claims are not patent eligible. 
[5]: Applicant notes that “Applicant submits that, for the reasons above, embodiments of the invention as presently claimed address a number of technical challenges that are particular to computer technology and that the solutions provided by embodiments of the invention are necessarily "rooted in computer technology in order to overcome a problem specifically arising" in the realm of training machine-learning models performed using electronic devices. Applicant submits that the pending claims are not directed to an abstract idea, but instead present a technical solution to a technical problem, and thus constitute patent eligible subject-matter under step 2 of the Alice analysis.” 
However, the Examiner respectfully disagrees with the arguments above. Please refer to analysis above.

Claim Rejections - 35 U.S.C. § 103:
Arguments: 
Claims 1-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Publication No. 2020/0226212 of Tan et al. ("Tan") in view of U.S. Patent No. 11,158,311 of Zhang et al. ("Zhang"). 
The Office submits that Tan teaches in one aspect, a computer system is provided with a processing unit operatively coupled to memory, and an artificial intelligence (Al) platform to support natural language processing. Tools in the form of a trainer and a classifier are provided with the Al platform. The trainer functions to form an adversarial candidate training set and the classifier leverages the formed adversarial training set to process input and identify corresponding intent. The adversarial training set is formed by using natural language understanding (NLU) to parse the initial training set into sub-components and identify associated sub-component categories. Paraphrase terms are introduced to the sub-components, and the trainer replaces one or more of the subcomponents with one or more of the paraphrase terms, thereby creating synthetic data. By using the adversarial training set to process the input, the classifier returns a revised classification mode! to output a classification label [0026] Referring to FIG. 1, a schematic diagram of a computer system (100) is depicted with a generalized adversarial training framework tor text classification. The computer system (100 is configured to train a corresponding intent model classifier and utilize the trained classifier to predict a classification label of received input. 
[1] Nonetheless, Tan fails to teach or suggest receiving, at a data processing system, a training set of in-domain utterances for training an intent classifier to identify one or more intents for one or more utterances, wherein in-domain utterances are utterances relevant to the one or more intents to be identified by the intent classifier. Instead, Tan teaches generally a set of sentences are provided to train the classifier. The set of sentences are identified and the variable XTotal is assigned to represent the quantity of sentences in the set (302), and an associated sentence counting variable is initialized (304). For each training sentence, sentencex, the intent, intentx, of the sentence is identified (306) and one or more paraphrase terms for the intent are identified (308). (see, e.g., paragraph [0043] of Tan). Tan is silent concerning make-up of the seed set of sentences to be used for the training and does not mention anything with respect to in-  domain versus out-of-domain training data, and thus cannot be reasonably interpreted to teach or suggest the aforementioned features of the amended claims. 
The Office also submits that Tan teaches the trainer (" 152) creates or builds synthetic phrases, also referred to herein as utterances with aspects of thee training data and the paraphrase terms. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data, as shown and described in FIGS. 3-7. The synthetic data represents elements of the initial training data set selectively augmented with the paraphrase terms. In one embodiment, the replacement paraphrase terms represent textual disturbances, eg, perturbations, of initial training data. It is understood that a subset of the synthetic data may be redundant or syntactically incorrect, collectively referred to as irrelevant synthetic data. In one embodiment, low value synthetic data is removed from the synthetic data set. Examples of the low value synthetic data include, but are not limited to, a common word. and/or a miss-spelled word. Accordingly, the trainer (152) removes irrelevant and low value synthetic data from the formed set of synthetic data. Here, the stop words replacing the non-stop words are interpreted as analogous to the paraphrase terms replacing the parsed sub-components of the utterance and the out-of-domain utterance is the resulting/output training set and the unresolved intent category is interpreted as the potentially irrelevant synthetic data. 
[2] Nonetheless, Tan fails to teach or suggest augmenting, by the data processing system, the training set of utterances with stop words to generate an augmented training set of out-of- domain utterances for an unresolved intent category corresponding to an unresolved intent, wherein the augmenting comprises: selecting one or more utterances from the training set of utterances, and for each selected utterance, preserving existing stop words within the utterance and replacing at least one non-stop word within the utterance with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance, wherein the out-of-domain utterances are utterances irrelevant to the one or more intents to be identified by the intent classifier, and wherein the unresolved intent is defined for utterances including the out-of-domain utterances that should not be resolved by the intent classifier to any of the one or more intents. Instead, Tan teaches the synthetic utterances may include low value terms that are not necessary for the classifier training. Following the accounting at step (318), low value terms  are identified and selectively removed from the synthetic utterances (320). Examples of low value terms include, but are not limited to, common words, stop words and typographical errors. After the low value terms are removed at step (320), a set of synthetic utterances is generated for training sentencex (322). Thereafter, the training sentence counting variable is incremented (324), and it is determined if each of the training sentences has been processed to generate the set of synthetic utterances related to the intent, intentx, for training sentencex (326). (see, e.g., paragraph [0043] of Tan). 
[3] Although Zhang arguably teaches "stop words" can be retained and even be specifically labeled for the purpose of being discovered as a special feature that distinguishes different classes of data, Tan and Zhang, alone or in combination, are silent concerning replacing at least one non-stop word within the utterance with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance (the out- of-domain utterances are utterances irrelevant to the one or more intents to be identified by the intent classifier, and the unresolved intent is defined for utterances including the out-of-domain utterances that should not be resolved by the intent classifier to any of the one or more intents), and thus cannot be reasonably interpreted to teach or suggest the aforementioned features of the amended claims. 
For at least these reasons (alone or in combination), the cited art of record does not teach or suggest each and every limitation of the amended independent claims and those claims dependent thereon. Accordingly, withdrawal of the rejection under 35 U.S.C. § 103 is respectfully requested. 

Independent claims as amended:
1. (Currently Amended) A method comprising: receiving, at a data processing system, a training set of in-domain utterances for training an intent classifier to identify one or more intents for one or more utterances, wherein in-domain utterances are utterances relevant to the one or more intents to be identified by the intent classifier; augmenting, by the data processing system, the training set of utterances with stop words to generate an augmented training set of out-of-domain utterances for an unresolved intent category corresponding to an unresolved intent, wherein the augmenting comprises: selecting one or more utterances from the training set of utterances, and for each selected utterance, preserving existing stop words within the utterance and replacing at least one non-stop word within the utterance with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance, wherein the out- of-domain utterances are utterances irrelevant to the one or more intents to be identified by the intent classifier, and wherein the unresolved intent is defined for utterances including the out-of- domain utterances that should not be resolved by the intent classifier to any of the one or more intents; and training, by the data processing system, the intent classifier using the training set of in- domain utterances and the augmented training set of out-of-domain utterances.

Examiner response to Arguments:
[1]: Applicant notes that “Tan fails to teach or suggest receiving, at a data processing system, a training set of in-domain utterances for training an intent classifier to identify one or more intents for one or more utterances, wherein in-domain utterances are utterances relevant to the one or more intents to be identified by the intent classifier.” and that “Tan is silent concerning make-up of the seed set of sentences to be used for the training and does not mention anything with respect to in-domain versus out-of-domain training data, and thus cannot be reasonably interpreted to teach or suggest the aforementioned features of the amended claims.”
Applicant's arguments have been fully considered but they are not persuasive. Regarding the “receiving…” limitation as amended, and the added feature of “in-domain”, the Examiner notes the provided definition of “in-domain utterances” in the claim limitation: “wherein in-domain utterances are utterances relevant to the one or more intents to be identified by the intent classifier”. Hence, Tan et al. is interpreted to teach “in-domain utterances” as part of the training set / used for training, specifically, in paragraphs [0007 and 0031-0032], wherein “[0007] The adversarial training set is formed by using natural language understanding (NLU) to parse the initial training set into sub-components and identify associated sub-component categories. Paraphrase terms are introduced to the sub-components, and the trainer replaces one or more of the sub-components with one or more of the paraphrase terms, thereby creating synthetic data… [0031]… The trainer (152) uses natural language understanding (NLU) to parse the training data into sub-components and identify a category for each parsed sub-components [i.e., in-domain]. The parsing supports identification of terms. More specifically, the trainer (152) uses the identified categories to further identify paraphrase terms for the sub-components. Accordingly, the initial aspect of the functionality of the trainer (152) is to process the training set into categories and identify corresponding paraphrase terms. [0032] The trainer (152) creates or builds synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms [i.e., in-domain utterances: associated to categories relevant to the parsed subcomponent of the training data]. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data, as shown and described in FIGS. 3-7. The synthetic data represents elements of the initial training data set selectively augmented with the paraphrase terms…”. Regarding the “out-of-domain training data” argument, please refer to response below.
[2]: Applicant notes that “Tan fails to teach or suggest augmenting, by the data processing system, the training set of utterances with stop words to generate an augmented training set of out-of- domain utterances for an unresolved intent category corresponding to an unresolved intent, wherein the augmenting comprises: selecting one or more utterances from the training set of utterances, and for each selected utterance, preserving existing stop words within the utterance and replacing at least one non-stop word within the utterance with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance, wherein the out-of-domain utterances are utterances irrelevant to the one or more intents to be identified by the intent classifier, and wherein the unresolved intent is defined for utterances including the out-of-domain utterances that should not be resolved by the intent classifier to any of the one or more intents.” 
Applicant's arguments have been fully considered but they are not persuasive. Regarding the “augmenting …” limitation as amended, and the added definition of “out-of-domain”, “wherein the out- of-domain utterances are utterances irrelevant to the one or more intents to be identified by the intent classifier, and wherein the unresolved intent is defined for utterances including the out-of- domain utterances that should not be resolved by the intent classifier to any of the one or more intents” in the claim, the Examiner notes that Tan et al. is still interpreted to teach now, in summary, by augmenting the training data set with paraphrase terms, wherein the synthetic data (which is associated with the training data set “synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms [0032]”) may be “redundant”, “syntactically incorrect” or “irrelevant” and “removed” (i.e., wherein the removal of these “irrelevant” utterances are interpreted as unresolved intent defined to not be resolved by intent classifier (i.e., removed)) as disclosed in Tan et al. [0032].
Please refer to [0032] The trainer (152) creates or builds synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data [i.e., associated with training data as described in prior sentence], as shown and described in FIGS. 3-7. The synthetic data represents elements of the initial training data set selectively augmented with the paraphrase terms. In one embodiment, the replacement paraphrase terms represent textual disturbances, e.g. perturbations, of initial training data. It is understood that a subset of the synthetic data [i.e., associated with the training data/set] may be redundant or syntactically incorrect, collectively referred to as irrelevant synthetic data [i.e., out-of-domain]. In one embodiment, low value synthetic data is removed from the synthetic data set. Examples of the low value synthetic data include, but are not limited to, a common word and/or a miss-spelled word. Accordingly, the trainer (152) removes irrelevant and low value synthetic data from the formed set of synthetic data [i.e., removal: not to be resolved by classifier (unresolved intent)].
[3]: Applicant notes that “Although Zhang arguably teaches "stop words" can be retained and even be specifically labeled for the purpose of being discovered as a special feature that distinguishes different classes of data, Tan and Zhang, alone or in combination, are silent concerning replacing at least one non-stop word within the utterance with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance (the out- of-domain utterances are utterances irrelevant to the one or more intents to be identified by the intent classifier, and the unresolved intent is defined for utterances including the out-of-domain utterances that should not be resolved by the intent classifier to any of the one or more intents), and thus cannot be reasonably interpreted to teach or suggest the aforementioned features of the amended claims.”
Applicant's arguments have been fully considered but they are not persuasive. Regarding the “for each selected utterance,… replacing at least one non-stop word within the utterance with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance…” limitation as amended, and the added definition of “out-of-domain”, “wherein the out- of-domain utterances are utterances irrelevant to the one or more intents to be identified by the intent classifier, and wherein the unresolved intent is defined for utterances including the out-of- domain utterances that should not be resolved by the intent classifier to any of the one or more intents” in the claim, the Examiner notes that Tan et al. (which was relied upon for this portion of the limitation in the Non-Final Office Action mailed on 04/26/2022 (pages 8-9), not Zhang et al.) is still interpreted to teach now, in summary, the stop words replacing the non-stop words are interpreted as analogous some of the paraphrase terms (e.g. words like “a”, “for”, “of”, etc. as seen in Fig. 4) replacing the parsed sub-components of the utterance and, again (as in response to [2]), wherein the out-of-domain utterance is the “irrelevant” (e.g., duplicated/containing low-value terms) synthetic data from the resulting/output training set.
Please refer to Fig. 4 and ¶ [0032, 0044]: “[0032] The trainer (152) creates or builds synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data, as shown and described in FIGS. 3-7. The synthetic data represents elements of the initial training data set selectively augmented with the paraphrase terms. In one embodiment, the replacement paraphrase terms represent textual disturbances, e.g. perturbations, of initial training data. It is understood that a subset of the synthetic data [i.e., associated with the training data/set] may be redundant or syntactically incorrect, collectively referred to as irrelevant synthetic data [i.e., out-of-domain]. In one embodiment, low value synthetic data is removed from the synthetic data set. Examples of the low value synthetic data include, but are not limited to, a common word and/or a miss-spelled word. Accordingly, the trainer (152) removes irrelevant and low value synthetic data from the formed set of synthetic data [i.e., removal: not to be resolved by classifier (unresolved intent)]. [0044] Given training sentence.sub.X and identified paraphrase terms Y.sub.Total, a lattice-based algorithm is leveraged to generate a new set of paraphrasing, e.g. synthetic, utterances (312). The algorithm builds a lattice graph with paths, and each path being a complete synthetic utterance or sentence. The lattice graph has an expanded search space. Referring to FIG. 4, a diagram (400) is provided to illustrate an example lattice graph. In this example, the training sentence is show at (410) as “How do I find a web address for a company”. Each path shares the same starting point (420) and ending point (430), and each path forms a complete sentence or utterance. In one embodiment, each synthetic sentence includes synonymous terms to the training sentence.sub.X. The lattice graph represents an increased search space for candidates. In one embodiment, for each training sentence, more than 500 synthetic sentences or utterances, hereinafter referred to as utterances, are generated. […] Each of the paths in the lattice is traversed to build a plurality of synthetic utterances (314). The variable Z.sub.Total is assigned to the quantity of synthetic utterances formed from traversing the paths of the lattice (316). It is understood that in one embodiment duplication synthetic utterances [i.e., associated with out-of-domain utterances (i.e., irrelevant synthetic data)] may have been developed. All duplicate utterances in the set of generated utterances are removed (318). In the example lattice shown in FIG. 4, the variable Z.sub.Total is assigned to the integer seven. Accordingly, synthetic utterances are formed and subject to an accounting. [0045] It is understood that the synthetic utterances may include low value terms [i.e., associated with out-of-domain utterances] that are not necessary for the classifier training. Following the accounting at step (318), low value terms are identified and selectively removed from the synthetic utterances (320). Examples of low value terms include, but are not limited to, common words, stop words and typographical errors. After the low value terms are removed at step (320), a set of synthetic utterances is generated for training sentence.sub.X (322).” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite:
receiving, at a data processing system, a training set of in-domain utterances for training an intent classifier to identify one or more intents for one or more utterances, wherein in-domain utterances are utterances relevant to the one or more intents to be identified by the intent classifier;
augmenting, by the data processing system, the training set of utterances with stop words to generate an augmented training set of out-of-domain utterances for an unresolved intent category corresponding to an unresolved intent, wherein the augmenting comprises:
selecting one or more utterances from the training set of utterances, and
for each selected utterance, preserving existing stop words within the utterance and replacing at least one non-stop word within the utterance with a stop word or stop word phrase selected from a list of stop words to generate an out-of-domain utterance, wherein the out- of-domain utterances are utterances irrelevant to the one or more intents to be identified by the intent classifier, and wherein the unresolved intent is defined for utterances including the out-of- domain utterances that should not be resolved by the intent classifier to any of the one or more intents;; and
training, by the data processing system, the intent classifier using the training set of in- domain utterances and the augmented training set of out-of-domain utterances.


The limitations of “receiving …”; “augmenting …”; “selecting …”; “for each selected utterance, preserving”; “training…” as drafted cover a human organizing of activities. More specifically, a human based on: specific-domain/topic (e.g., in-domain) data (e.g., utterance, text) received from another human, wherein the specific-domain/topic data comprises an utterance associated with intent categories to be used to classify said utterances; adding or modifying the utterance with stop words (e.g., common words) in order to create a category (i.e., unresolved intent); selecting one or more utterance(s); edit the utterance by preserving the already present stop words and substituting one or more of the non-stop words with one or more stop word(s) to create an output (modified/augmented) utterance, wherein non-specific-domain/topic data is irrelevant to the intent categories to be used to classify said utterances, and wherein the “unresolved intent” category corresponds to utterances that include non-specific-domain/topic data and which will not be processed during to classification of utterances; and use the specific-domain/topic (e.g., in-domain) data (i.e., utterances) (received and augmented) to perform pre-established relationships known (i.e., classifier). 
This judicial exception is not integrated into a practical application because for example: in [0188] of the as filed specification, “[0188] In the foregoing description, for the purposes of illustration, methods were described in a particular order. It should be appreciated that in alternate examples, the methods may be performed in a different order than that described. It should also be appreciated that the methods described above may be performed by hardware components or may be embodied in sequences of machine-executable instructions, which may be used to cause a machine, such as a general- purpose or special-purpose processor or logic circuits programmed with the instructions to perform the methods.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claims are not patent eligible.
With respect to claims 2, 9, and 16, the claims recite:
wherein for each selected utterance, the existing stop words within the utterance are preserved and all of the non-stop words within the utterance are replaced with the stop word or the stop word phrase selected from the list of stop words.

These relate to a human organizing of ideas. This reads on a human editing the original utterance by preserving the already present stop words and substituting one or more of the non-stop words with one or more stop word(s) to create an output (modified/augmented) utterance. No additional limitations are present. 	

With respect to claims 3, 10, and 17, the claims recite:
wherein for each selected utterance, the existing stop words within the utterance are preserved and at least one of the non-stop words within the utterance are randomly replaced with the stop word or the stop word phrase selected from the list of stop words.

Similar to claims 2, 9, and 16, these relate to a human organizing of ideas. This reads on a human editing the original utterance by preserving the already present stop words and substituting one or more of the non-stop words with one or more aleatory  stop word(s) to create an output (modified/augmented) utterance. No additional limitations are present. 	

With respect to claims 4, 11, and 18, the claims recite:
wherein selecting the utterances comprises: searching for consecutive stop words at a beginning of the utterances within the training set of utterances, and
selecting an utterance with the longest consecutive stop words at the beginning of the utterances within the training set of utterances.

These relate to a human organizing of ideas. This reads on a human determining the presence of multiple successive stop words in the original utterance and selecting the utterance with more consecutive stop words for analysis. No additional limitations are present. 	

With respect to claims 5, 12, and 19, the claims recite:
wherein selecting the utterances comprises: searching for n consecutive stop words anywhere in the utterances within the training set of utterances, and
selecting the utterances with n consecutive stop words anywhere in the utterances.

Similar to claims 4, 11, and 18, these relate to a human organizing of ideas. This reads on a human determining the presence of N number of multiple successive stop words in the original utterance and selecting the utterance with N number of consecutive stop words for analysis. No additional limitations are present. 	

With respect to claims 6, 13, and 20, the claims recite:
wherein the augmenting the training set of utterances with the stop words further comprise: (i) iteratively selecting the one or more utterances from the training set of utterances and processing each utterance a single time to generate a corresponding single out-of-domain utterance based on a predefined augmentation ratio, (ii) selecting the one or more utterances from the training set of utterances and processing the one or more utterances multiple times to generate multiple out-of-domain utterances from each utterance based on the predefined augmentation ratio, or (iii) any combination thereof.

These relate to a human organizing of ideas. This reads on a human editing the original utterance (i.e., by preserving the already present stop words and substituting one or more of the non-stop words with one or more stop word(s)) and creating an output (modified/augmented) utterance considering a ratio of words to be augmented or substituted in the original utterance. No additional limitations are present. 	

With respect to claims 7 and 14, the claims recite:
wherein the predefined augmentation ratio is between 1:0.05 and 1:1 (original utterances : augmented utterances).
These relate to a mathematical function. This reads on a human counting the number of words present in the original utterance versus the number of words substitute during augmentation. No additional limitations are present. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan; Ming et al. (US 20200226212 A1; hereinafter referred to as Tan et al.) and further in view of Zhang; Guangsheng (US 11158311 B1; hereinafter referred to as Zhang). 

As to independent claim 1, Tan et al. teaches a method comprising:
receiving, at a data processing system, a training set of in-domain utterances for training an intent classifier to identify one or more intents for one or more utterances, wherein in-domain utterances are utterances relevant to the one or more intents to be identified by the intent classifier (see ¶[0007, 0026, 0031-0032] : “[0007] The adversarial training set is formed by using natural language understanding (NLU) to parse the initial training set into sub-components and identify associated sub-component categories. Paraphrase terms are introduced to the sub-components, and the trainer replaces one or more of the sub-components with one or more of the paraphrase terms, thereby creating synthetic data…  In one aspect, a computer system is provided with a processing unit operatively coupled to memory, and an artificial intelligence (AI) platform to support natural language processing. Tools in the form of a trainer and a classifier are provided with the AI platform. The trainer functions to form an adversarial candidate training set, and the classifier leverages the formed adversarial training set to process input and identify corresponding intent. The adversarial training set is formed by using natural language understanding (NLU) to parse the initial training set into sub-components and identify associated sub-component categories. Paraphrase terms are introduced to the sub-components, and the trainer replaces one or more of the sub-components with one or more of the paraphrase terms, thereby creating synthetic data. By using the adversarial training set to process the input, the classifier returns a revised classification model to output a classification label. [0026] Referring to FIG. 1, a schematic diagram of a computer system (100) is depicted with a generalized adversarial training framework for text classification. The computer system (100) is configured to train a corresponding intent model classifier and utilize the trained classifier to predict a classification label of received input. [0031]… The trainer (152) uses natural language understanding (NLU) to parse the training data into sub-components and identify a category for each parsed sub-components [i.e., in-domain]. The parsing supports identification of terms. More specifically, the trainer (152) uses the identified categories to further identify paraphrase terms for the sub-components. Accordingly, the initial aspect of the functionality of the trainer (152) is to process the training set into categories and identify corresponding paraphrase terms. [0032] The trainer (152) creates or builds synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms [i.e., in-domain utterances: associated to categories relevant to the parsed subcomponent of the training data]. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data, as shown and described in FIGS. 3-7. The synthetic data represents elements of the initial training data set selectively augmented with the paraphrase terms…”);
augmenting, by the data processing system, the training set of utterances with stop words to generate an augmented training set of out-of-domain utterances for an unresolved intent category corresponding to an unresolved intent (see ¶ [0032,]: “The trainer (152) creates or builds synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data [i.e., associated with training data as described in prior sentence], as shown and described in FIGS. 3-7. The synthetic data represents elements of the initial training data set selectively augmented with the paraphrase terms. In one embodiment, the replacement paraphrase terms represent textual disturbances, e.g. perturbations, of initial training data. It is understood that a subset of the synthetic data [i.e., associated with the training data/set] may be redundant or syntactically incorrect, collectively referred to as irrelevant synthetic data [i.e., out-of-domain]. In one embodiment, low value synthetic data is removed from the synthetic data set. Examples of the low value synthetic data include, but are not limited to, a common word and/or a miss-spelled word. Accordingly, the trainer (152) removes irrelevant and low value synthetic data from the formed set of synthetic data [i.e., removal: not to be resolved by classifier (unresolved intent)].”), 
wherein the augmenting comprises:
selecting one or more utterances from the training set of utterances (see ¶ [0031-0032]: “[0031-0032] […] The trainer (152) receives initial training data, also referred to herein as a training data set. In one embodiment, the training data set is received from one or more of the devices (180)-(190) across the network connection (102). The training data set may come in different formats. The trainer (152) uses natural language understanding (NLU) to parse the training data into sub-components and identify a category for each parsed sub-components. The parsing supports identification of terms.”), and
for each selected utterance, wherein the out- of-domain utterances are utterances irrelevant to the one or more intents to be identified by the intent classifier, and wherein the unresolved intent is defined for utterances including the out-of- domain utterances that should not be resolved by the intent classifier to any of the one or more intents (see Fig. 4 and ¶ [0032, 0044-0045]: “see Fig. 4 and ¶ [0032, 0044]: “[0032] The trainer (152) creates or builds synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data, as shown and described in FIGS. 3-7. The synthetic data represents elements of the initial training data set selectively augmented with the paraphrase terms. In one embodiment, the replacement paraphrase terms represent textual disturbances, e.g. perturbations, of initial training data. It is understood that a subset of the synthetic data [i.e., associated with the training data/set] may be redundant or syntactically incorrect, collectively referred to as irrelevant synthetic data [i.e., out-of-domain]. In one embodiment, low value synthetic data is removed from the synthetic data set. Examples of the low value synthetic data include, but are not limited to, a common word and/or a miss-spelled word. Accordingly, the trainer (152) removes irrelevant and low value synthetic data from the formed set of synthetic data [i.e., removal: not to be resolved by classifier (unresolved intent)]. [0044] Given training sentence.sub.X and identified paraphrase terms Y.sub.Total, a lattice-based algorithm is leveraged to generate a new set of paraphrasing, e.g. synthetic, utterances (312). The algorithm builds a lattice graph with paths, and each path being a complete synthetic utterance or sentence. The lattice graph has an expanded search space. Referring to FIG. 4, a diagram (400) is provided to illustrate an example lattice graph. In this example, the training sentence is show at (410) as “How do I find a web address for a company”. Each path shares the same starting point (420) and ending point (430), and each path forms a complete sentence or utterance. In one embodiment, each synthetic sentence includes synonymous terms to the training sentence.sub.X. The lattice graph represents an increased search space for candidates. In one embodiment, for each training sentence, more than 500 synthetic sentences or utterances, hereinafter referred to as utterances, are generated. […] Each of the paths in the lattice is traversed to build a plurality of synthetic utterances (314). The variable Z.sub.Total is assigned to the quantity of synthetic utterances formed from traversing the paths of the lattice (316). It is understood that in one embodiment duplication synthetic utterances [i.e., associated with out-of-domain utterances (i.e., irrelevant synthetic data)] may have been developed. All duplicate utterances in the set of generated utterances are removed (318). In the example lattice shown in FIG. 4, the variable Z.sub.Total is assigned to the integer seven. Accordingly, synthetic utterances are formed and subject to an accounting. [0045] It is understood that the synthetic utterances may include low value terms [i.e., associated with out-of-domain utterances] that are not necessary for the classifier training. Following the accounting at step (318), low value terms are identified and selectively removed from the synthetic utterances (320). Examples of low value terms include, but are not limited to, common words, stop words and typographical errors. After the low value terms are removed at step (320), a set of synthetic utterances is generated for training sentence.sub.X (322).” Here, the stop words replacing the non-stop words are interpreted as analogous some of the paraphrase terms (e.g. words like “a”, “for”, “of”, etc. as seen in Fig. 4) replacing the parsed sub-components of the utterance and the out-of-domain utterance is the irrelevant (e.g., duplicated/contatining low-value terms) synthetic data from the resulting/output training set.); and
training, by the data processing system, the intent classifier using the training set of in- domain utterances and the augmented training set of out-of-domain utterances (see ¶ [0007, 0026, 0042]: “[0007] The adversarial training set is formed by using natural language understanding (NLU) to parse the initial training set into sub-components and identify associated sub-component categories. Paraphrase terms are introduced to the sub-components, and the trainer replaces one or more of the sub-components with one or more of the paraphrase terms, thereby creating synthetic data…  In one aspect, a computer system is provided with a processing unit operatively coupled to memory, and an artificial intelligence (AI) platform to support natural language processing. Tools in the form of a trainer and a classifier are provided with the AI platform. The trainer functions to form an adversarial candidate training set, and the classifier leverages the formed adversarial training set to process input and identify corresponding intent. The adversarial training set is formed by using natural language understanding (NLU) to parse the initial training set into sub-components and identify associated sub-component categories. Paraphrase terms are introduced to the sub-components, and the trainer replaces one or more of the sub-components with one or more of the paraphrase terms, thereby creating synthetic data. By using the adversarial training set to process the input, the classifier returns a revised classification model to output a classification label. [0026] Referring to FIG. 1, a schematic diagram of a computer system (100) is depicted with a generalized adversarial training framework for text classification. The computer system (100) is configured to train a corresponding intent model classifier and utilize the trained classifier to predict a classification label of received input. [0031]… The trainer (152) uses natural language understanding (NLU) to parse the training data into sub-components and identify a category for each parsed sub-components [i.e., in-domain]. The parsing supports identification of terms. More specifically, the trainer (152) uses the identified categories to further identify paraphrase terms for the sub-components. Accordingly, the initial aspect of the functionality of the trainer (152) is to process the training set into categories and identify corresponding paraphrase terms. [0032] The trainer (152) creates or builds synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms [i.e., in-domain utterances: associated to categories relevant to the parsed subcomponent of the training data]. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data, as shown and described in FIGS. 3-7. The synthetic data represents elements of the initial training data set selectively augmented with the paraphrase terms. In one embodiment, the replacement paraphrase terms represent textual disturbances, e.g. perturbations, of initial training data. It is understood that a subset of the synthetic data [i.e., associated with the training data/set] may be redundant or syntactically incorrect, collectively referred to as irrelevant synthetic data [i.e., out-of-domain]. In one embodiment, low value synthetic data is removed from the synthetic data set. Examples of the low value synthetic data include, but are not limited to, a common word and/or a miss-spelled word. Accordingly, the trainer (152) removes irrelevant and low value synthetic data from the formed set of synthetic data [i.e., removal: not to be resolved by classifier (unresolved intent)]. [0042] Referring to FIG. 3, a flow chart (300) is provided to illustrate a process for generating synthetic utterances to expand training data. The synthetic utterances represent additional training data to be applied to a classifier. In the case of text based data, the classifier is a text classifier, and in the case of image based data, the classifier is an image classifier. Although the following description is directed at textual data and associated classification models, the scope of the embodiments should not be limited to textual data, and in one embodiment may be applied to image or graphic data. As shown and described herein, the classifier functions as a model to classify the intent of receive data. The classifier is dynamic and is subject to modification as it is exposed to training or exposure to data.”).

However, Tan et al. does not explicitly teach for each selected utterance, preserving existing stop words within the utterance 
Zhang does teach:
for each selected utterance, preserving existing stop words within the utterance (see Col. 14, line 56 – Col. 15, line 14: “Similar issues can arise with other words used in a structure like the above, such as “I need a water bottle” versus “I need a bottle of water”, or “I need a tea cup” versus “I need a cup of tea”, etc., in which, each of the head term and a term in a modifier represents a different object, and the machine needs to determine which object is the intended target entity. In the present invention, methods are provided for handling this type of situation. Typically, a complex phrase consists of a head term and one or more modifier terms that modify the head term. In the present invention, the syntactic relation between a modifier and a head term is first identified. Then, semantic attributes associated with each term in the complex phrase are identified using external data sources or pre-trained computer models. In some embodiments, the semantic attributes or the types of prepositions, such as “for”, “of”, etc., are also distinguished and tagged or labeled. Compared with approaches in conventional natural language processing, in which functional words such as “of”, “for” etc., are often discarded as stop words, the present invention assigns specific semantic attributes to different functional words in a language, such as in English, and provides logical steps for utilizing such functional words when detecting hidden intentions in a user expression which requires disambiguation of target objects.” Here, the out-of-domain utterance is interpreted as the generated/output prepared training dataset, containing the preserved stop words and their corresponding labels (e.g., “of” and “for”).).
Tan et al. and Zhang are both considered to be analogous to the claimed invention because they are in the same field of endeavor in intent identification / understanding. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan et al. to incorporate the teachings of Zhang for each selected utterance, preserving existing stop words within the utterance to generate an out-of-domain utterance which provides the benefit of improving the accuracy in recognizing user's physical or mental state when receiving user input expressions (abstract of Zhang).

As to independent claim 8, Tan et al. teaches the limitations as in claim 1 and further teaches a system comprising:
one or more data processors (see ¶ [0059]: “As shown in FIG. 8, host (802) is shown in the form of a general-purpose computing device. The components of host (802) may include, but are not limited to, one or more processors or processing units (804), a system memory (806), and a bus (808) that couples various system components including system memory (806) to processor (804).”); and
a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform actions including: [the limitations of claim 1] (see ¶ [0088]: “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a dynamic or static random access memory (RAM), a read-only memory (ROM), […] . A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”).

As to independent claim 15, Tan et al. teaches the limitations as in claim 1 and further teaches a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions including: [the limitations of claim 1] (see ¶ [0008]: “In another aspect, a computer program product is provided with a computer readable storage medium having computer readable program code embodied therewith, the program code being executable by a processor to support natural language processing (NLP). Program code is provided to form an adversarial candidate training set, and to leverage the formed adversarial training set to process input and identify corresponding intent.”).

Regarding claims 2, 9, and 16, Tan et al. in combination with Zhang teach the limitations as in claim 1, 8, and 15.  
Tan et al. further teaches wherein for each selected utterance, see Col. 14, line 56 – Col. 15, line 14 from Zhang as in claim 1)( see Fig. 4 and ¶ [0032, 0044]: ““[0032] The trainer (152) creates or builds synthetic phrases, also referred to herein as utterances, with aspects of the training data and the paraphrase terms. More specifically, the trainer selectively replaces the parsed sub-components with the paraphrase terms, with the replacement creating synthetic data, as shown and described in FIGS. 3-7.” Here, as seen in Fig. 4, the example utterance of “How do I find a” is presented with different paths or options that include options with one or more nonstop words replaced with stop words/common words (such as, “a”, “of”, “for”), for example path: “a”.). 

Regarding claims 3, 10, and 17, Tan et al. in combination with Zhang teach the limitations as in claims 1, 8, and 15.  
Tan et al. further teaches wherein for each selected utterance, see Col. 14, line 56 – Col. 15, line 14 from Zhang as in claim 1)( see Fig. 4 and ¶ [0032] citation as in claims 2, 9, and 16: ” Here, as seen in Fig. 4, the example utterance of “How do I find a web address for a company” is presented with different paths or options that include options with one or more nonstop words replaced with random stop words/common words (such as, “a”, “of”, “for”), for example path: “a link of a company”.).

Regarding claims 4, 11, and 18, Tan et al. in combination with Zhang teach the limitations as in claims 1, 8 and 15.  
Tan et al. further teaches wherein selecting the utterances comprises: 
searching for consecutive stop words at a beginning of the utterances within the training set of utterances (Fig. 4 and ¶ [0007 and 0043]: “[0007] Paraphrase terms are introduced to the sub-components, and the trainer replaces one or more of the sub-components with one or more of the paraphrase terms, thereby creating synthetic data. By using the adversarial training set to process the input, the classifier returns a revised classification model to output a classification label. [0043] […] As described below, the training sentences are replaced with one or more paraphrase terms to create synthetic data. The paraphrase terms may be substitution, e.g. perturbation, of one or more words in the training sentence. The quantity of paraphrase terms for sentence.sub.X assigned to the variable Y.sub.Total (310). In one embodiment, a paraphrase database is leveraged to pair source terms in the training sentence(s) with target term(s). Each paraphrase is a pair of source and target terms with an associated score. There are three types of paraphrases in the database, including: lexicon-level, phrase-level, and syntactic. The lexicon level is a paraphrase relationship of two words. The phrase-level is a paraphrase relationship of two phrases, e.g. multiple words. The syntactic is a paraphrase relationship of two phrases with some parts as part-of-speech (POS) tags, where any belonging words can be fit into the paraphrases. The score is a count-based score for each source-target pair. Accordingly, for each training sentence.sub.X, the adversarial perturbation is a paraphrase replacement of the original training sentences on up to three levels, including lexical, phrasal, and syntactic.” Here, back to Fig. 4, considering the original utterance: “How do I find a web address for a company” three consecutive stop words are shown at the beginning of the utterance “How do I”.) and
selecting an utterance with the longest consecutive stop words at the beginning of the utterances within the training set of utterances(Fig. 4 and ¶ [0007 and 0043] citations as in claims 4, 11, and 18 above and Fig. 3: Selection of “How do I find a web address for a company” example.).

Regarding claims 5, 12, and 19, Tan et al. in combination with Zhang teach the limitations as in claims 1, 8, and 15.  
Tan et al. further teaches wherein selecting the utterances comprises: 
searching for n consecutive stop words anywhere in the utterances within the training set of utterances (Fig. 4 and ¶ [0007 and 0043] citations as in claims 4, 11, and 18 above: Here, same analysis as in claims 4, 12, 19 applies, where anywhere in the utterance represents the beginning of the utterance and n=3. Therefore, back to Fig. 4, considering the original utterance: “How do I find a web address for a company” three consecutive stop words are shown at the beginning of the utterance “How do I”.), and
selecting the utterances with n consecutive stop words anywhere in the utterances(Fig. 4 and ¶ [0007 and 0043] citations as in claims 6 and 13 and Fig. 3: Here, same analysis as in claims 4, 12, 19 applies, where anywhere in the utterance represents the beginning of the utterance and n=3. Therefore, we can consider again the selection of “How do I find a web address for a company” example.).

Regarding claims 6, 13, and 20, Tan et al. in combination with Zhang teach the limitations as in claims 1, 8, and 15.  
Tan et al. further teaches wherein the augmenting the training set of utterances with the stop words further comprise: 
(i) iteratively selecting the one or more utterances from the training set of utterances and processing each utterance a single time to generate a corresponding single out-of-domain utterance based on a predefined augmentation ratio,
 (ii) selecting the one or more utterances from the training set of utterances and processing the one or more utterances multiple times to generate multiple out-of-domain utterances from each utterance based on the predefined augmentation ratio (see ¶ [0032 and 0044] citations as in claim 1, Fig. 4 and ¶ [0007 and 0043] citations as in claims 4, 11, and 18: Here, the predetermined augmentation ratio is interpreted as “one or more of the paraphrase terms” being replaced in the original utterance. For example, in Fig. 4, from the original utterance: “How do I find a web address for a company”, multiple augmented utterance are generated, from which each of them substitute at least one (or more) non-stop word(s) with a stop word, for example: “a link of a company” (1:0.3 augmentation ratio) and “to locate a company’s website” (1:0.2 augmentation ratio).), or 
(iii) any combination thereof. 

Regarding claims 7 and 14, Tan et al. in combination with Zhang teach the limitations as in claims 6 and 13.  
Tan et al. further teaches wherein the predefined augmentation ratio is between 1:0.05 and 1:1 (original utterances : augmented utterances) (see ¶ [0032 and 0044] citations as in claim 1, Fig. 4 and ¶ [0007 and 0043] citations as in claims 4, 11, and 18).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659


/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
09/26/2022